ORDER

PER CURIAM.
Elliot and Jeanne Kaplan appeal from the judgment of the trial court in favor of Gareth Johnson, M.D., and Midwest Pathology Associates, LLC, following a jury *712trial on their claims for medical malpractice and loss of consortium. On appeal, they claim that the trial court erred in refusing the verdict director allegedly proffered by them. They also claim that the trial court abused its discretion in preventing them from cross-examining the defendants’ expert witness regarding claims asserted in a pending qui tam complaint in the United States District Court for the District of Minnesota. Because a published opinion would have no precedential value, a memorandum has been provided to the parties. The judgment is affirmed. Rule 84.16(b).